Citation Nr: 0828721	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  03-19 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, not to include post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Susan Paczak, Esq.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from July 1964 to 
June 1968 and from August 1968 to June 1970.  Service 
personnel records in the veteran's claims file verify his 
status as a combat veteran, specifically his receipt of the 
Combat Action Ribbon.  See 38 U.S.C.A. § 1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for PTSD.  In July 2004, the Board 
remanded this matter to the RO via the Appeals Management 
Center (AMC) for additional development.

In a January 2006 decision, the Board denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  A Joint 
Motion for an Order Partially Vacating the Board Decision and 
Incorporating the Terms of this Joint Motion was filed in May 
2007.  In a June 2007 Order, the Court vacated the part of 
the January 2006 Board decision that denied service 
connection for an acquired psychiatric disorder and remanded 
the matter to the Board for readjudication.

In November 2007, the Board remanded this matter to the RO 
via the AMC for additional development.  Thereafter, this 
matter was returned to the Board for readjudication. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  An acquired psychiatric disorder of unspecified etiology 
is first shown many years after the veteran's separation from 
service, and is not shown to be related to events, disease, 
or injury during military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by during active military service.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1116, 1137, 1154(b), 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to service 
connection was received in May 2002.  In June 2002, August 
2004, and February 2008 correspondence, he was notified by 
the RO and AMC of the provisions of the VCAA as they applied 
to service connection claims.  The letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim as well as 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  Thereafter, the claim 
was reviewed and a supplemental statement of the case was 
issued in May 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
February 2008.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
veteran's service treatment records, records from the Social 
Security Administration (SSA), and all relevant private 
treatment records and VA treatment records pertaining to the 
claimed psychiatric condition have been obtained and 
associated with his claims file.  He has also been provided 
with multiple VA medical examination to assess the current 
nature and etiology of his claimed psychiatric condition.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a psychosis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality".  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  See 
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2007).

Factual Background 

In a February 2006 Board decision, service connection for an 
acquired psychiatric disorder, including PTSD was denied.  
The veteran appeal this decision to United States Court of 
Appeals for Veterans Claims.  In a June 2007 Order which 
incorporated a Joint Motion for Remand, the Court vacated the 
issue of service connection for an acquired psychiatric 
disorder, while allowing to remain intact the denial of 
service connection for PTSD.  Therefore, the only issue to be 
decide in this case is service connection for an acquired 
psychiatric disorder.

The veteran contends that he currently suffers from an 
acquired psychiatric disorder as a result of his active 
military service.  Considering the claim in light of the 
above-noted legal authority, the Board finds that the weight 
of the evidence is against the claim.

Service treatment records for both periods of service  do not 
reflect any complaints, diagnosis, or treatment of any 
acquired psychiatric disorder.  In a June 1968 service 
enlistment examination report, the examiner marked the 
veteran's psychiatric functioning as abnormal but then only 
indicated that the veteran had a mild history of stuttering 
that was not evident during the examination.  In a June 1970 
service discharge examination report, the examiner marked the 
veteran's psychiatric functioning as normal.

Post-service VA treatment records dated in April and August 
2002 reflect a diagnosis of generalized anxiety disorder and 
show that the veteran received individual therapy for his 
psychiatric symptomatology.  In a May 2002 VA treatment note, 
the examiner diagnosed generalized anxiety disorder and 
listed Axis IV stressors as unemployment and financial 
problems.

In an August 2002 VA PTSD examination report, the examiner 
diagnosed of chronic generalized anxiety disorder, moderately 
severe to occasionally severe, secondary to multiple life 
stressors.  The examiner also stated that that the veteran's 
generalized anxiety disorder was deeply rooted in his 
childhood sexual abuse experiences but that Vietnam was 
possibly "part of the picture".  It was further noted that 
the veteran was currently overwhelmed with feelings of 
anxiety because of his difficulty in obtaining employment, 
supporting himself and his wife.

VA treatment notes dated from October 2002 to December 2003 
reflect continued treatment for generalized anxiety disorder 
as well as anxiety disorder NOS and show that the veteran 
received individual and group therapy for his psychiatric 
symptomatology.  Individual therapy treatment notes dated in 
June and July 2003 detail that the veteran reported excessive 
anxiety and worry about things such as family, finances, 
employment, and health.  In a July 2003 treatment note, a VA 
clinical psychologist indicated that the veteran continued to 
report that his current anxiety was related to his time in 
service although there was not always a clear association 
that could be seen from his descriptions.  On mental status 
evaluation, the veteran's thoughts were noted to be clear and 
coherent, but his ideas of how his current generalized 
anxiety disorder and unemployment were directly related to 
his Vietnam experiences were not entirely logical.  

In January 2003 and August 2005, numerous statements were 
associated with the record from a fellow serviceman, family, 
friends, fellow students, an employer, fellow church members 
noting that he was a well adjusted person before going to 
Vietnam, he has suffered from a great deal of anxiety, anger, 
and rage due to re-experiencing combat events, and that his 
symptoms greatly interfere with his ability to relate to his 
family, socialize with friends, and obtain and retain 
employment.  

In a June 2003 evaluation for the Pennsylvania Bureau of 
Disability Determination, L.R., PsyD. listed an impression of 
moderate to severe chronic PTSD.  She noted that the veteran 
demonstrated a moderate degree of depression and anxiety 
manifested by feelings of helplessness and hopelessness, 
lethargy, excessive guilt, worry, and concern about his own 
future and that of his wife and daughter. 

The veteran has been treated by D. G. H., M.D., a private 
physician at the East Liberty Family Medical Center.  
Treatment notes dated in June and December 2003 reflect 
complaints of depression and anxiety.  In a May 2004 
narrative report, the physician noted that the veteran 
remained in a state of continual obsessive anxiety about his 
problems and currently suffers from depression and an extreme 
anxiety disorder which may be related to past trauma dating 
back to his days in the service in the Vietnam War.  

The veteran also received treatment at the Western 
Psychiatric Institute and Clinic from March to September 
2004.  Treatment notes dated in March 2004 reflected findings 
of depressive disorder NOS (not otherwise specified), anxiety 
disorder NOS, and adjustment disorder with disturbance in 
mood.  In April 2004, the veteran reported that his anxiety 
and depression had gradually worsened in the past 34 years 
since leaving Vietnam.  

In a March 2005 VA PTSD examination report, the examiner 
listed a diagnosis of generalized anxiety disorder.  As part 
of the psychological assessment, the veteran was subjected to 
the following studies: BDI, MSC, and Impact of Events Scale 
(IES).  The examiner stated that the results of these tests 
indicated significant over- reporting of symptomatology.  The 
examiner also indicated that there was no evidence that the 
veteran's generalized anxiety disorder originated prior to or 
during service.

In a July 2005 statement, D. G. H., M.D. reported that the 
veteran had mental health features due to memories of Vietnam 
that cause anxiety, lack of concentration, and impairment of 
memory which in addition impacts his ability to work.  It was 
further noted that those factors also impede his normal 
interactions with his family relationships causing at times 
hardship and anxiety with his wife and daughter.  

Additional VA treatment records dated in from 2004 to 2007 
reflect continued treatment for generalized anxiety disorder 
as well as anxiety disorder NOS with features of panic 
disorder, generalized anxiety disorder, and PTSD.  The 
veteran also continued to receive individual and group 
therapy for his psychiatric symptomatology.  The veteran was 
enrolled in the psychosocial residential rehabilitation 
treatment program (PRRTP) from September 2006 to January 
2007.  A November 2006 VA neuropsychological testing record 
listed a diagnoses of cognitive disorder (most likely due to 
renal dysfunction) and generalized anxiety disorder (by 
history).  In a May 2007 Mental Health Intensive Case 
Management Program (MHICM) consultation note, the veteran 
described himself as very anxious and consumed with worry.  A 
July 2007 VA Community Support Program treatment note 
detailed the veteran's reports of on-going anxiety and 
depressed mood in response to financial and family 
difficulties.  

In the May 2007 Joint Motion, the parties agreed that and 
that the Board should obtain a medical examination to 
determine whether the veteran has an acquired psychiatric 
disorder related to his active service.

Records from the Social Security Administration (SSA) were 
received in February 2008 and contained VA and private 
treatment records discussed above.  A SSA disability 
determination report dated in July 2004 noted that the 
veteran's primary diagnosis was PTSD and secondary diagnosis 
was degenerative joint disease with a disability onset date 
of January 1, 2002.  

In an April 2008 VA mental disorders examination report, the 
examiner noted that he had reviewed the veteran's claims file 
and conducted a mental status examination.  The examination 
report clearly indicates that the veteran was interviewed 
regarding his pre-military history, military history, and 
psychiatric history.  Thereafter, the examiner diagnosed 
generalized anxiety disorder and cognitive disorder NOS, 
noting that the veteran meets the diagnostic criteria for 
generalized anxiety disorder that is unrelated to military 
service.  The examiner specifically stated that there was no 
indication of any plausible relationship to service, as the 
veteran was not treated for a psychiatric disorder in service 
or within a year of separation from military service.  It was 
further noted that the veteran's cognitive disorder was also 
not related to service in any way.  The examiner also 
detailed that the veteran's test results indicate significant 
over-reporting of symptoms and are inconsistent with clinical 
presentation, represent symptom severity exaggeration, and 
indicative of malingering as well as symptom fabrication. 

Analysis

In this case, service treatment records do not reveal any 
findings, diagnosis, or treatment of a chronic psychiatric 
disability during active service.  Objective medical findings 
of an acquired psychiatric disorder are first shown many 
years after separation from active service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  Even with consideration of 38 
U.S.C.A. § 1154(b), post-service competent medical evidence 
of record does not show that the veteran suffers from any 
current psychiatric disability that is etiologically related 
to disease, injury, or events during active service.  

In an August 2002 VA PTSD examination report, a VA 
psychologist stated that service in Vietnam was possibly 
"part of the picture" concerning the veteran's generalized 
anxiety disorder.  In a May 2004 narrative report, a private 
physician noted that the veteran currently suffers from 
depression and extreme anxiety disorder which may be related 
to past trauma dating back to his days in the service in the 
Vietnam War.  Unfortunately, medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Consequently, the Board notes that this evidence is 
insufficient to show that the veteran's claimed acquired 
psychiatric disorder is related to events incurred during 
active service.  In addition, the May 2004 private physician 
opinion is not shown to have been based on a review of the 
veteran's claims file.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (rejecting medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
service medical records or any other relevant document that 
would have enabled him to form an opinion on service 
connection on an independent basis).  

The Board finds these medical statements to be entitled to 
little probative value compared to medical opinions by VA 
psychologists of record.  In the March 2005 and April 2008 VA 
medical opinions, VA psychologists reviewed the veteran's 
claims file, interviewed the veteran, and conducted mental 
status examinations.  Thereafter, both VA psychologists 
opined that the veteran's current generalized anxiety 
disorder did not originate during and was not related to his 
active military service.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Consequently, the Board finds that a preponderance of 
competent and persuasive evidence of record does not 
establish a relationship between the post-service diagnosis 
of an acquired psychiatric disorder and any established event 
in service.  

In connection with the claim, the Board also has considered 
the assertions the veteran, his attorney, a fellow 
serviceman, family, friends, fellow students, an employer, 
and fellow church members have advanced on appeal in multiple 
written statements.  However, the veteran cannot establish a 
service connection claim on the basis of these assertions, 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that his current psychiatric disability is 
associated with military service, these claim turn on a 
medical matter-the relationship between current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
lacking the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

While the Board acknowledges that the veteran's wife is a 
Physical Therapy technician and undoubtedly has some 
experience in medical matters (see e.g., Black v. Brown, 5 
Vet. App. 177, 180 (1993)), her opinion simply does not carry 
the same probative weight as the VA psychologist opinions 
discussed above on the question of whether there is a 
relationship between the veteran's current acquired 
psychiatric condition and his active service.  Hence, these 
assertions in this regard simply do not constitute persuasive 
evidence in support of the claim for service connection.

For the foregoing reasons, the claim for service connection 
for an acquired psychiatric disorder must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, not to include PTSD, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


